Citation Nr: 0826512	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-12 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected low back disability, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for a gall bladder 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to September 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 1998 and June 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Newark, New Jersey (the RO).

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in September 2007.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This appeal arises out of the veteran's contention that the 
symptomatology associated with her service-connected low back 
disability is more severe than that contemplated by the 
20 percent disability rating currently assigned, and that her 
gall bladder condition and eventual cholecystectomy (gall 
bladder removal) are attributable to symptoms that began in 
service.  Before the Board can properly decide either of 
these claims, however, additional development is required.  

Initially, the Board notes that in a June 2001 rating 
decision and November 2006 supplemental statement of the case 
(SSOC), the RO denied the veteran's gall bladder claim on the 
basis that new and material evidence had not been submitted.  
Both decisions implicitly found that a July 1998 rating 
decision that denied service connection for a gall bladder 
condition had become final.  See generally 38 C.F.R. 
§§ 3.156, 20.1103 (2007).  However, upon a closer review of 
the procedural history of this case, the Board finds that the 
issue is more appropriately characterized as entitlement to 
service connection for a gall bladder condition, rather than 
on the basis of new and material evidence, as the July 1998 
rating decision did not become final.  The veteran was 
informed of that decision, and of her appellate rights, in a 
letter from the RO dated July 30, 1998.  On July 28, 1999, 
within the one-year period allowed for appeal, the veteran 
submitted a statement in which she requested that the RO 
"reopen" her service connection claim for a gall bladder 
condition.  The July 28, 1999, letter also expressed the 
veteran's belief that the RO did not have a complete set of 
service medical records and included supporting medical 
evidence relating to the gall bladder.

While the veteran's July 1999 letter did not utilize the 
phrase "notice of disagreement" (NOD), this does not 
preclude the letter from functioning as one.  The applicable 
regulations do not require any special wording and require 
only that an NOD "be in terms which can reasonably be 
construed as disagreement with [the RO's] determination and a 
desire for appellate review."  See 38 C.F.R. § 20.201 
(2007).  The Board construes the July 1999 letter as a NOD, 
as it impliedly expressed disagreement with the prior denial 
of service connection and a desire for further review.  Thus, 
as noted above, the issue is more appropriately characterized 
as entitlement to service connection for a gall bladder 
condition.  

Reasons for remand:

VCAA

Throughout the course of this appeal, the veteran has not 
been provided a notice letter for either of her claims that 
satisfies the requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159.  It does not appear that any VCAA notice letter has 
been sent to the veteran regarding her service-connection 
claim for a gall bladder condition.  Moreover, while a March 
2006 letter from the RO generally informed the veteran of the 
information and evidence needed to substantiate her increased 
rating claim, such letter did not inform the veteran of the 
need to submit medical or lay evidence demonstrating the 
effect of her low back disability on "daily life", as 
required by the recently-decided case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Therefore, remand of the case 
is necessary to provide the veteran with adequate VCAA notice 
regarding each of the issues on appeal.

Treatment records

The veteran indicated at her September 2007 hearing that she 
currently receives outpatient treatment for her low back 
condition at the East Orange, New Jersey, VA Medical Center 
(VAMC) approximately once every three months.  See Board 
Hearing Tr. at 5-7.  The most recent treatment records in the 
veterans claims file from the East Orange VAMC, however, date 
from July 2006.  Although the record was held open for a 
period of 30 days following the Board hearing to permit the 
veteran and her representative to try and obtain the 
outstanding treatment records, no such records have been 
received to date.  Therefore, on remand, updated treatment 
records, as identified by the veteran, should be sought.  

The veteran also indicated at the hearing that she received 
outpatient treatment for her gall bladder condition at the 
East Orange VAMC from shortly after her discharge from 
service in 1976 until her eventual cholecystectomy in the mid 
1980s.  See Board Hearing Tr. at 17.  The earliest VA 
treatment records currently associated with the veteran's 
claims file date from 1991.  It does not appear that any 
attempts have been made to secure records before that time.  
Because the veteran's post-service treatment records may shed 
considerable light on the etiology of her gall bladder 
condition, records from the East Orange VAMC covering the 
period from 1976 to 1991 should be sought on remand.

Additional VA examinations

The last VA compensation and pension examination afforded the 
veteran regarding her low back condition was conducted in 
September 2006, approximately a year and a half ago.  
Although this examination was conducted relatively recently, 
the veteran maintains that her back condition has worsened 
since that time.  See Board Hearing Tr. at 4, 10.  She 
specifically testified at her September 2007 hearing that she 
recently began to experience lower extremity numbness which 
she contends is secondary to her low back condition.  Id. at 
3-4.  Because the veteran has indicated that her low back 
symptomatology has worsened since her last VA examination, 
the Board finds that a new examination is necessary to reach 
a decision on this claim.  

Regarding her gall bladder claim, the veteran maintains that 
she began experiencing symptoms of a gall bladder condition 
during active duty and that these symptoms progressed until 
she underwent a cholecystectomy in the mid 1980s.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court made 
clear that VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In the instant case, there is competent evidence of a current 
disability which satisfies the first McLendon element.  
The veteran's outpatient treatment records and the report of 
a May 2001 VA examination note that she is status post 
cholecsytectomy.  The veteran also reported at her September 
2007 hearing that she continues to experience various 
gastrointestinal symptomatology, which she ascribes to her 
gall bladder condition.  See Board Hearing Tr. at 13.  

There is also an indication that the veteran's gall bladder 
condition occurred in service and has persisted to the 
present time, thereby satisfying the second and third 
McLendon elements.  The veteran's service medical records 
note regular complaints of low back and right flank pain in 
mid 1976.  At least one of the veteran's military physicians 
opined that such pain "could be referred pain of gall 
bladder etiology."  See treatment records dated June 9, 
1976.  A September 1998 letter from the veteran's private 
physician, Dr. Michael Scoppetuolo, also indicates that the 
veteran had a "gall bladder attack while she was pregnant in 
1977."  Treatment records from the same physician note that 
the veteran underwent medical imaging studies of the gall 
bladder in November 1977, the results of which were 
apparently inadequate for interpretation.  For her part, the 
veteran reported that the symptoms she began experiencing in 
service persisted until her eventual cholecystectomy in the 
mid 1980s, with more limited symptoms continuing to the 
present time.  See Board Hearing Tr. at 13.  

There also appears to be insufficient competent medical 
evidence on file for VA to make a decision on the claim, 
thereby satisfying the fourth McLendon element and triggering 
VA's duty to obtain an examination.  Although the veteran was 
afforded a VA examination regarding her gall bladder in May 
2001, the examiner offered no opinion as to the relationship 
between the veteran's gall bladder symptomatology and her 
period of service.  The remainder of the medical record also 
fails to include an etiological opinion regarding the 
veteran's gall bladder condition or its relationship to 
service.  Under such circumstances, an additional VA 
examination should be conducted and an etiological opinion 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VCAA 
notice letter regarding her service 
connection and increased rating claims 
which complies with the duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such letter should inform 
the veteran of the need to provide 
information and evidence demonstrating 
the effect of her low back disability on 
daily life, as required by Vazquez-
Flores.

2.  Obtain the veteran's treatment 
records from the East Orange VAMC for the 
period from 1976 through 1991 and from 
July 2006 to the present.  If records for 
any of these time periods do not exist or 
are not available, the file should be 
clearly annotated to that effect.  

3.  After obtaining additional treatment 
records from the East Orange VAMC and any 
additional medical evidence identified by 
the veteran or her representative, please 
schedule the veteran for a VA examination 
to determine the current nature and 
severity of her service-connected low 
back disability, to include any 
associated neurological symptoms that may 
be present.  The veteran's VA claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

4.  After obtaining additional treatment 
records from the East Orange VAMC and any 
additional medical evidence identified by 
the veteran or her representative, please 
schedule the veteran for an examination 
to determine the nature and etiology of 
her current gall bladder condition.  
The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that the veteran's gall bladder condition 
was incurred in or aggravated by any 
incident of military service, to include 
her in-service complaints of right flank 
pain.  A report of the examination should 
be prepared and associated with the 
veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the veteran's medical 
record.

5.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issues of entitlement to 
an increased rating for a low back 
disability and service connection for a 
gall bladder condition.  If any of the 
benefits sought on appeal remain denied, 
in whole or in part, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



